DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 25th, 2022 has been entered.

Status of Claims
This Notice of Allowance is in response to the RCE and amendment filed on April 25th, 2022 for application no. 17/024,561 filed on September 17th, 2020. Claims 1-8, 10-12 and 19-27 are pending. In the present amendment, claims 1, 7-8 and 19 are amended, claims 21-27 are new, and claims 9 and 13-18 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Daniel Evans on May 23rd, 2022. The application has been amended as follows:

Claim 1 (p. 2, line 13) has been amended to read, “wherein a radially outer circumferential surface of the housing includes a cut-out that mates”.

Claim 19 (p. 6, lines 1-2) has been amended to read, “wherein a radially outer circumferential surface of the housing includes a cut-out that mates with and seals at least a portion of the continuous housing; and”.

Response to Arguments
The Applicant's arguments filed April 25th, 2022 are in response to the Office Action mailed January 24th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 1, 7 and 19, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-8, 10-12 and 19-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a differential system having the combination of features recited in claim 1, and particularly “an electromagnetic solenoid actuator including a coil assembly and a piston and configured to selectively induce locking and unlocking of axle shaft speed differentiation”, “a circuit board assembly configured to programmatically control the electromagnetic solenoid actuator and including control circuitry and a sensor that is configured to sense a position of the piston and radially extends down a face of the coil assembly” and “a housing at least partially circumferentially enclosing the coil assembly and the piston; wherein the sensor and the control circuitry are enclosed in a sealed housing, the sealed housing directly coupled to the coil assembly, and wherein a radially outer circumferential surface of the housing includes a cut-out that mates with and seals at least a portion of the sealed housing”.
The closest prior art of Lee (US 2021/0095762) discloses a differential system (Fig. 11) comprising a housing (12, 42) with an axially outer and radially inner circumferential surface, but fails to disclose “a radially outer circumferential surface of the housing includes a cut-out that mates with and seals at least a portion of the sealed housing”, and there is no motivation to modify the housing taught by Lee absent impermissible hindsight.
Regarding Claim 7, none of the prior art discloses or renders obvious a differential system having the combination of features recited in claim 7, and particularly “an electromagnetic solenoid actuator including a coil assembly and a piston and configured to selectively induce locking and unlocking of axle shaft speed differentiation”, “a circuit board assembly configured to programmatically control the electromagnetic solenoid actuator and including control circuitry and a sensor that is configured to sense a position of the piston and radially extends down a face of the coil assembly” and “wherein the sensor and the control circuitry are enclosed in a sealed housing, the sealed housing directly coupled to the coil assembly, wherein the sensor is arranged perpendicular to the control circuitry, and wherein the circuit board assembly includes a continuous base that comprises an upper section and a side section that radially extends towards a central axis of the differential system from the upper section”.
The closest prior art of Lee (US 2021/0095762) discloses a differential system (Fig. 11) comprising a circuit board assembly (90), but fails to disclose “wherein the circuit board assembly includes a continuous base that comprises an upper section and a side section that radially extends towards a central axis of the differential system from the upper section”, and there is no motivation to modify the circuit board assembly taught by Lee absent impermissible hindsight.
Regarding Claim 19, none of the prior art discloses or renders obvious a locking differential system having the combination of features recited in claim 19, and particularly “an electromagnetic solenoid actuator including a coil assembly and a piston and configured to selectively induce locking and unlocking of axle shaft speed differentiation”, “a circuit board assembly configured to programmatically control the electromagnetic solenoid actuator and including control circuitry and a sensor that is configured to sense a position of the piston and extends down a face of the coil assembly from a housing section that includes a planar surface” and “a housing at least partially circumferentially enclosing the coil assembly and the piston; wherein the sensor and the control circuitry are enclosed in a continuous housing, the continuous housing directly coupled to the coil assembly; wherein a radially outer circumferential surface of the housing includes a cut-out that mates with and seals at least a portion of the continuous housing”.
The closest prior art of Lee (US 2021/0095762) discloses a differential system (Fig. 11) comprising a housing (12, 42) with an axially outer and radially inner circumferential surface, but fails to disclose “a radially outer circumferential surface of the housing includes a cut-out that mates with and seals at least a portion of the continuous housing”, and there is no motivation to modify the housing taught by Lee absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659